DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               BETTY TOLBERT and GARY TOLBERT,
                          Appellants,

                                    v.

              PEOPLES TRUST INSURANCE COMPANY,
                           Appellee.

                              No. 4D21-2285

                              [July 13, 2022]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE20-7236.

  Samuel Alexander of Alexander Appellate Law, P.A., Deland, for
appellants.

  Patrick M. Chidnese and Frieda C. Lindroth of Bickford & Chidnese,
LLP, Tampa, for appellee.

PER CURIAM.

   Affirmed. People's Trust Insurance Company v. Chen, 333 So. 3d 208
(Fla. 4th DCA 2022).

GROSS, MAY, and KUNTZ, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.